 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD N. THOMAS,                                No. 2:21-cv-00216-TLN-CKD
12                       Petitioner,
13           v.                                        ORDER
14    LYDIA A. VILLARREAL,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of mandamus.

18   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20          On April 1, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that objections to the findings

22   and recommendations could be filed. Petitioner has not filed objections to the findings and

23   recommendations and the time for filing objections has expired.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                       1
 1

 2         Accordingly, IT IS HEREBY ORDERED that:

 3         1. The findings and recommendations filed April 1, 2021, are ADOPTED IN FULL;

 4         2. Petitioner’s petition for a writ of mandamus is DENIED; and

 5         3. This case is closed.

 6   DATED: July 14, 2021

 7

 8

 9                                               Troy L. Nunley
10                                               United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
